Exhibit 10.1

 

LOGO [g402851pic_402851.jpg]

AMENDMENT TO STOCK PURCHASE AGREEMENT

THIS AMENDMENT to Stock Purchase Agreement, dated as of August 21, 2012 (this
“Amendment”), is entered into by and between Solta Medical, Inc., a Delaware
corporation (“Buyer”), and Medicis Pharmaceutical Corporation, a Delaware
corporation (“Seller”), and amends that certain Stock Purchase Agreement, dated
as of September 12, 2011 (the “Stock Purchase Agreement”), by and between Buyer
and Seller. Buyer and Seller are sometimes referred to herein as the “Parties.”
Capitalized terms used and not otherwise defined herein have the meanings
ascribed to them in the Stock Purchase Agreement.

RECITALS

WHEREAS, Buyer and Seller desire to amend the Stock Purchase Agreement in the
manner set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, intending to be legally bound hereby, Buyer and Seller agree as
follows:

AGREEMENTS

1. Amendment. Section 2.7(g) is hereby amended and supplemented by adding the
following new Section 2.7(g)(v):

(v) Notwithstanding anything to the contrary in Sections 2.7(g)(i) and (ii),
subject to the terms and conditions of this Section 2.7(g)(v), Buyer may elect
to defer the payment of all or any portion of the amounts required to be paid
under either of Sections 2.7(g)(i) or (ii) based on the Sales/Profit Contingent
Payment Amount and, if the Sales Milestone has also been achieved during such
Contingent Payment Year, the Sales Milestone Payment Amount (the amount so
deferred, the “Deferred Amount”), provided, that, (A) any Deferred Amount
payable pursuant to Section 2.7(g)(i) shall be paid by Buyer no later than the
date that is six (6) months after the date on which such Deferred Amount was
initially due and payable pursuant to Section 2.7(g)(i), and (B) any Deferred
Amount payable pursuant to Section 2.7(g)(ii) shall be paid by Buyer no later
than the date that is six (6) months after the date on which such Deferred
Amount would have been due and payable had such payment been payable (and not
deferred hereunder) pursuant to Section 2.7(g)(i) and not audited or disputed by
Buyer under Sections 2.7(c) and (d), respectively. Notwithstanding anything to
the contrary contained in Section 2.6(b), simple interest shall accrue on any
Deferred Amount until paid in full at an annual rate equal to the U.S. Prime
Rate as published in the Wall Street Journal on the first Business Day of such
deferral plus two percent (2%) to and including the date of the payment in full
of the Deferred Amount (and interest accrued thereon), on the basis of a 365-day
year and the actual number of days elapsed during such deferral. Buyer’s right
to defer payments hereunder shall be subject



--------------------------------------------------------------------------------

to Buyer’s delivery to Seller, no later than the date on which the Deferred
Payment was initially due, of a written notice specifying the reason for such
deferral election and the anticipated timing of the payment of the Deferred
Amount.

2. Governing Law. This Amendment and all disputes controversies or claims
relating to, arising out of or under, or in connection with this Amendment,
including the negotiation, execution and performance hereunder, shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of choice of law or conflicts of law rules or provisions (whether of
the State of Delaware or any other jurisdiction).

3. Severability. If any term or other provision of this Amendment, or the
application thereof, is invalid, illegal, void or incapable of being enforced by
any rule of Law, or policy, all other conditions and provisions of this
Amendment shall nevertheless remain in force and effect and the application of
such term or provision to other Persons or circumstances will be interpreted so
as reasonably to effect the intent of the Parties hereto. Any provision of this
Amendment held invalid, illegal, void or unenforceable only in part or degree
remain in full force and effect to the extent not held invalid, illegal, void or
unenforceable.

4. Full Force and Effect. Other than as modified in accordance with the
foregoing provisions, the terms of the Stock Purchase Agreement remain in full
force and effect and without modification. Except as contemplated by this
Amendment, this Amendment shall not operate as a waiver of any condition or
obligation imposed on the Parties under the Stock Purchase Agreement. Whenever
the Stock Purchase Agreement is referred to herein and in any other agreements,
documents and instruments, such reference shall be to the Stock Purchase
Agreement as amended hereby.

5. Assignment. This Amendment shall not be assigned by operation of Law or
otherwise without the prior written consent of the other Party. Subject to the
preceding sentence, this Amendment will be binding upon, inure to the benefit of
and be enforceable by the Parties and their respective successors and permitted
assigns.

6. Counterparts. This Amendment may be executed and delivered in one or more
counterparts, and by the different Parties in separate counterparts, each of
which when executed and delivered shall be deemed to be an original but all of
which taken together shall constitute one and the same agreement. The exchange
of a fully executed Amendment (in counterparts or otherwise) by facsimile or by
electronic delivery in portable document format (PDF) format shall be sufficient
to bind the Parties to the terms and conditions of this Amendment.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed and delivered this Amendment
or caused this Amendment to be executed and delivered by their respective
officers thereunto duly authorized as of the date first written above.

 

BUYER:

 

SOLTA MEDICAL, INC.

By  

/s/ John F. Glenn

  Name: John F. Glenn   Title: Chief Financial Officer

SELLER:

 

MEDICIS PHARMACEUTICAL CORPORATION

By  

/s/ Richard D. Peterson

  Name: Richard D. Peterson   Title: Senior Vice President, Chief Financial
Officer & Treasurer